In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00017-CV

IN THE INTEREST OF C.K. AND P.K.,          §    On Appeal from 16th District Court
CHILDREN
                                           §    of Denton County (2005-10453-16)

                                           §    September 13, 2018

                                           §    Opinion by Justice Pittman


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. We affirm the presiding judge of the

Eighth Administrative Judicial Region’s order denying Appellant’s motion to

disqualify the trial judge and the trial court’s final judgment in the enforcement

proceeding.

      It is further ordered that Appellant Matthew K. shall pay all of the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Mark T. Pittman________________
   Justice Mark T. Pittman